MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                                Jul 26 2018, 6:29 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ruth A. Johnson                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Lee M. Stoy, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Teresa Ortiz,                                            July 26, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-63
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Annie Christ,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Travis G. Sandifur,
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49G24-1608-F6-30019



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-63| July 26, 2018                   Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Teresa Ortiz (Ortiz), appeals her conviction for battery, a

      Class A misdemeanor, Ind. Code § 35-42-2-1(b)(1).


[2]   We affirm.


                                                    ISSUE
[3]   Ortiz raises one issue, which we restate as: Whether the evidence was sufficient

      to sustain her conviction for battery and rebut her claim of self-defense.


                      FACTS AND PROCEDURAL HISTORY
[4]   On May 29, 2015, Margaret Davis (Davis) contacted Ortiz to set up an

      appointment to get her hair done. During the phone call, they agreed on a price

      of $50. Davis and Ortiz had been friends for the past twenty-three years and

      Ortiz had done Davis’ hair several times before. While Ortiz was fixing Davis’

      hair, Ortiz was talking on the phone with another individual about how if Davis

      had gone to a salon she would be charged almost $200. Davis felt that “the

      mood had changed.” (Transcript p. 23). Eventually, another person came to

      Ortiz’ apartment to get her eyebrows arched. When the other individual

      arrived, Ortiz stopped working on Davis’ hair after putting product in her hair

      that needed to sit for the hair to straighten.


[5]   While Davis was waiting for Ortiz to finish arching the other woman’s

      eyebrows, she felt her scalp starting to burn and tingle. Davis let Ortiz know

      “that the perm was starting to burn [and it was] probably time to [] rise [sic] the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-63| July 26, 2018   Page 2 of 6
      relaxer out.” (Tr. p. 27). Ortiz continued to talk with the other individual and

      when she finally came over, she “was still kind of upset, talking about the

      price.” (Tr. p. 27). After Ortiz rinsed the perm product out of Davis’ hair,

      Davis could “tell that [her hair] was over-processed;” instead of being silky, her

      hair felt brittle. (Tr. p. 27). “Just to appease” Ortiz, Davis decided to “pay her

      half her money” for the work Ortiz had already done. (Tr. p. 28). Davis

      gathered her “black bag” in which she “had [her] hair” extensions and told

      Ortiz that she was going to get money and would be right back. (Tr. p. 29).

      About a second or two later, Ortiz started to follow Davis. When they reached

      the parking lot, Ortiz snatched the hair extensions out of Davis’ bag and said,

      “Naw, I’m a take this until you come back.” (Tr. p. 30). However, Davis

      attempted to grab her hair extensions back from Ortiz and Ortiz hit Davis “in

      the middle of [her] forehead,” and hit her “several times” with Ortiz’ phone.

      (Tr. p. 33). “[O]ne thang [sic] lead to another. It was just one big altercation.”

      (Tr. p. 33). Davis tried to defend herself. Eventually, Ortiz’ sons separated the

      two women and when Davis arrived home, she reported the incident to the

      police.


[6]   On August 5, 2016, the State filed an Information, charging Ortiz with battery

      as a Level 6 felony. On September 12, 2017, a jury trial was conducted.

      During trial, Ortiz testified that Davis started to dispute the price for the hair

      appointment and refused to pay her anything at all. When Davis gathered her

      bag and walked to the parking lot, Ortiz took the hair from Davis’ bag to keep it

      until Davis paid her. Davis grabbed “the hair, bent [Ortiz’] finger and broke it


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-63| July 26, 2018   Page 3 of 6
      trying to take the hair out of [Ortiz’] hand.” (Tr. p. 87). Ortiz told the jury that

      Davis had her “pinned to the wall and [Ortiz] hit her with the phone to get

      Davis off her because [] she was smashing the breath out of” Ortiz. (Tr. p. 87).

      At the close of the evidence, the jury returned a guilty verdict. On December

      14, 2017, the trial court held a sentencing hearing, at which time the trial court

      entered judgment of conviction for battery as a Class A misdemeanor and

      sentenced Ortiz to four days in the Marion County Jail.


[7]   Ortiz now appeals. Additional facts will be provided if necessary.


                                  DISCUSSION AND DECISION
[8]   Ortiz contends that the State failed to present sufficient evidence to sustain her

      conviction and to rebut her claim of self-defense. When a defendant challenges

      the State’s sufficiency of the evidence to rebut a claim of self-defense, the

      standard of review remains the same as for any sufficiency of the evidence

      claim. Miller v. State, 720 N.E.2d 696, 699 (Ind. 1999). When reviewing the

      sufficiency of the evidence needed to support a criminal conviction, we neither

      reweigh the evidence nor judge witness credibility. Bailey v. State, 907 N.E.2d

      1005, 1005 (Ind. 2009). “We consider only the evidence supporting the

      judgment and any reasonable inferences that can be drawn from such

      evidence.” Id. We will affirm if there is substantial evidence of probative value

      such that a reasonable trier of fact could have concluded the defendant was

      guilty beyond a reasonable doubt. Id. The evidence need not be so

      overwhelming as to overcome every reasonable hypothesis of innocence. Drane


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-63| July 26, 2018   Page 4 of 6
       v. Scott, 867 N.E.2d 144, 147 (Ind. 2007). The jury, as the trier of fact, is

       entitled to determine which version of the incident to credit and is the sole

       judge of the effect that any discrepancies or contradictions might have on the

       outcome of the case. Scott v. State, 867 N.E.2d 690, 695 (Ind. Ct. App. 2007),

       trans. denied; Murray v. State, 761 N.E.2d 406, 409 (Ind. 2002).


[9]    To convict Ortiz of battery as a Class A misdemeanor, the State was required to

       establish beyond a reasonable doubt that Ortiz knowingly or intentionally

       touched Davis in a rude, insolent, or angry manner and that such touching

       resulted in bodily injury. See I.C. § 35-42-2-1(b)(1). Ortiz does not argue that

       the State failed to prove any of the requisite statutory elements of the battery

       charge; rather, she contends that the State failed to disprove her claim of self-

       defense.


[10]   Self-defense is a legal justification for what would otherwise be a criminal act.

       Tharpe v. State, 955 N.E.2d 836, 844 (Ind. Ct. App. 2011), trans. denied. To

       prevail on a claim of self-defense, Ortiz must present evidence that she: (1) was

       in a place she had a right to be, (2) did not provoke, instigate, or participate

       willingly in the violence, and (3) had a reasonable fear of death or great bodily

       harm.” Id. When a defendant claims he or she acted in self-defense, the State

       has the burden to disprove at least one of these elements beyond a reasonable

       doubt. See id. The State may meet this burden by rebutting the defense directly,

       by affirmatively showing the defendant did not act in self-defense, or by simply

       relying upon the sufficiency of its evidence in chief. See Miller, 720 N.E.2d at

       700.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-63| July 26, 2018   Page 5 of 6
[11]   In support of her argument, Ortiz relies on her own testimony which hinges on

       whether Davis had a motive to lie and thus should not be found credible by the

       jury. However, the situation before us presents a classic ‘he said – she said’

       scenario in which we only have two witnesses—Ortiz and Davis—who describe

       two completely different events. Both Davis and Ortiz testified and the jury

       heard each woman’s narrative of the altercation. Based on this evidence, the

       jury choose to believe one over the other. “It is for the trier of fact to resolve

       conflicts in the evidence and to decide which witnesses to believe or disbelieve.”

       Ferrell v. State, 746 N.E.2d 48, 51 (Ind. 2001). By finding Ortiz guilty after

       hearing all the evidence and having been instructed on self-defense, the jury

       clearly rejected Ortiz’ version and credited Davis’. We decline to disturb the

       jury’s verdict.


                                             CONCLUSION
[12]   Based on the foregoing, we hold that the State presented sufficient evidence

       beyond a reasonable doubt to support Ortiz’ conviction and to rebut her claim

       of self-defense.


       Affirmed.


       May, J. and Mathias, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-63| July 26, 2018   Page 6 of 6